Opinion issued July 19, 2018




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-17-00721-CV
                           ———————————
                       DAWN M. COULSON, Appellant
                                        V.
  LESLIE KIEFER AMANN, DEPENDENT ADMINISTRATOR WITH
    WILL ANNEXED OF THE ESTATE OF ROBERT C. KIEFER,
 DECEASED AND AS PRESIDENT OF WALDEN TECHNOLOGY, INC.,
                         Appellee



                   On Appeal from the Probate Court No. 2
                            Harris County, Texas
                      Trial Court Case No. 424,767-401


                         MEMORANDUM OPINION

      The parties, representing that they have entered into a settlement agreement

and the probate court has granted their motion to approve the agreement, have filed
a joint motion to reinstate and dismiss the appeal with prejudice. No opinion has

issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we reinstate the appeal, grant the parties’ motion to “reinstate

and dismiss the appeal with prejudice,” and dismiss the appeal with prejudice. See

id. 42.1(a); 43.2(f). However, we deny the parties’ request that the “Court not tax

costs against Appellant or Appellee.” See id. 43.4. And we tax the costs of the

appeal against the party incurring same. See id; see, e.g., TEX. GOV’T CODE ANN.

§ 51.207 (Vernon 2013) (requiring court of appeals clerk to collect certain fees). We

dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.